United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                          December 8, 2005

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                No. 05-10377
                              Summary Calendar


                               DOUGLAS GREEN,

                                                    Petitioner-Appellant,

                                    versus

              COLE JETER, Warden, Federal Medical Center
                              Fort Worth,

                                                     Respondent-Appellee.


             Appeal from the United States District Court
                  for the Northern District of Texas
                             (4:05-CV-122)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Convicted in 1997 on drug charges and given a 144-month

sentence, Douglas Green (federal prisoner # 72853-079), pursuant to

28 U.S.C. § 2241, challenges, pro se, the Bureau of Prisons’

(BOP’s) method of calculating his good-time credits under 18 U.S.C.

§ 3624(b).

     Green     claims   the   BOP   incorrectly   interpreted   §   3624(b),

resulting in the potential loss of 84 days of good-time credits.

Green seeks to have the BOP ordered to credit him the total amount


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of   good-time     credits   (648   days)   to    which   he   believes   he    is

entitled, based on his 12-year sentence.

      In Sample v. Morrison, 406 F.3d 310, 312-13 (5th Cir. 2005),

for the claim Green advances, the appeal was dismissed for lack of

subject-matter jurisdiction because the petition was not ripe for

review.      The    court    concluded      the   “temporally     distant      and

speculative nature” of the claims rendered the § 2241 petition

premature.   Id.

      Green is seeking the same relief found premature in Sample.

Therefore, this instant appeal is DISMISSED for lack of subject-

matter jurisdiction.

                                                          APPEAL DISMISSED.




                                       2